Exhibit 10.24

VX3 EXCHANGE AGREEMENT

 

THIS VX3 EXCHANGE AGREEMENT (this “Agreement”) is entered into as of August 13,
2018, by and among:

(1)

VX 3 INC., an Ontario corporation (“VX GP”);

(2)

VX3 (DE) LP, a Delaware limited partnership (“LP”);

(3)

VACCINEX, INC., a Delaware corporation (“Vaccinex”);

(4)

FCMI PARENT CO., a Nova Scotia Unlimited Liability Company (“FCMI”); and

(5)

Certain investors listed on Schedule A attached hereto to whom LP issued units
of limited partnership interest (the “Units”) (the “Investors”)

 

Each of the above are referred to herein individually, as a “Party,” and
collectively, as the “Parties.”

WHEREAS, VX GP is the general partner of LP;

AND WHEREAS, LP issued Units to the Investors;

AND WHEREAS, as of the date hereof, the Investors set forth on Schedule A are
all the limited partners of LP (the “Limited Partners”);

AND WHEREAS, the number of Units held by the Limited Partners and the aggregate
number of Units issued and outstanding, in each case, as of the date hereof, are
set forth on Schedule A;

AND WHEREAS, VX GP is entering into this agreement on behalf of the Limited
Partners.

NOW THEREFORE THIS AGREEMENT WITNESSETH that in consideration of the mutual
covenants and agreements herein contained and other good and valuable
consideration, the Parties hereby agree as follows:

1

As used herein, the following terms have the following meanings:

“Exchange” means the transfer by an Investor to Vaccinex of the number of Units
in exchange for a number of Vaccinex Shares calculated pursuant to the Exchange
Ratio.  As of the date hereof, the Investors hold an aggregate of 24,000,000
Units which are exchangeable hereunder for an aggregate of up to 1,318,797
Vaccinex Shares.

“Exchange Notice” means a notice, in substantially the form of Schedule B
attached hereto, provided by or on behalf of an Investor to exercise such
Investor’s Exchange Right.

“Exchange Ratio” means 0.05495 Vaccinex Shares for every 1 Unit transferred
pursuant to an Exchange (subject to appropriate adjustment in the event of any
splits, dividends, combinations, subdivisions, recapitalizations or the like,
affecting the Units or Vaccinex Shares, in each case, following the date hereof,
provided, however, that no such adjustment shall be made to effect any such
event affecting the Vaccinex Shares to the extent that a corresponding
adjustment is made to all issued and outstanding Units prior to such Exchange
under the terms of the LPA).

“Exchange Right” means the right of the Investors, FCMI and Vaccinex hereunder
to initiate an Exchange.



 

--------------------------------------------------------------------------------

 

“LPA” means the Agreement of Limited Partnership of LP, dated October 27, 2017,
by and among VX GP, the Investors, and any other persons who shall in the future
execute and deliver the LPA as additional Limited Partners.

“Vaccinex Shares” means shares of authorized common stock, par value $0.0001 per
share, of Vaccinex.

2

In the event of a request of an Investor made to Vaccinex to exercise such
Investor’s Exchange Right in respect of all but not less than all of that
Investor’s Units (“Exchange Units”):

 

(a)

Such Investor will transfer to Vaccinex the Exchange Units, or such transfer may
be effected by VX GP, pursuant to the power of attorney granted by such Investor
to VX GP as general partner of LP under the LPA;

 

(b)

Vaccinex will issue to such Investor the number of Vaccinex Shares as determined
by the Exchange Ratio (and as listed in Schedule A) in exchange for such
Exchange Units.

The right of Investors to exercise an Exchange Right is expressly limited to
those Units held by the Investors as of the date hereof (subject to appropriate
adjustment in the event of any splits, dividends, combinations, subdivisions,
recapitalizations or the like, affecting the Units following the date hereof),
which Units are set forth on Schedule A to the LPA as of the date hereof.

3

Without limiting Section 2, in the event of a request of FCMI made to Vaccinex
to exercise FCMI’s Exchange Right in respect of all but not less than all of
FCMI’s Units:

 

(a)

Each Investor, including FCMI, will transfer to Vaccinex all but not less than
all of that Investor’s Units, or such transfer may be effected by VX GP,
pursuant to the power of attorney granted by such Investor to VX GP as general
partner of LP under the LPA;

 

(b)

Vaccinex will issue to each Investor, including FCMI, the number of Vaccinex
Shares as determined by the Exchange Ratio in exchange for such Investor’s
Units.

4

Vaccinex may exercise the Exchange Right at its option, at any time, so as to
result in the transfer of all but not less than all of the then-outstanding
Units to Vaccinex in any of the following circumstances:

 

(a)

Vaccinex has entered into (including by entering into definitive documents
related thereto) a transaction such as a sale, merger or consolidation such that
Vaccinex Shares are or will be sold or, exchanged for cash and/or marketable
securities;

 

(b)

At any time on or after the fifth anniversary of the date hereof; and

 

(c)

Vaccinex or LP has entered into (including by entering into definitive documents
related thereto) a licensing, partnering or similar transaction, including a
product sale or option to enter into the foregoing, with respect to one or more
of the products and indications licensed to LP by Vaccinex, and all amounts then
due and owing to LP in connection with such transaction have been paid to LP;
provided, that Vaccinex will use its commercially reasonable efforts to
structure the transaction, or enter into such related transactions, such that
the Investors are either able to defer tax liabilities, to the extent permitted
by law, or to monetize a portion of their Units or Vaccinex Shares so as to
defray any taxes arising as a result of the transaction, in each case, in
accordance with applicable law.

2

--------------------------------------------------------------------------------

 

For the avoidance of doubt, (i) following the consummation of an Exchange in
accordance with this Agreement with respect to all Units, other than as a holder
of Vaccinex Shares, if applicable, neither LP nor the Investors shall have a
right to receive proceeds of such transaction paid to Vaccinex or LP following
the consummation of such Exchange, and (ii) the Parties agree and acknowledge
that nothing contained in this Agreement shall require Vaccinex or LP to obtain
the consent of any Party hereto in order to enter into or consummate any such
transaction.

5

In the event either an Investor, FCMI or Vaccinex exercise their Exchange Right
hereunder, each Investor, FCMI and Vaccinex shall take all steps necessary to
effect the applicable Exchange on the terms and conditions contained herein,
including by taking any action reasonably requested by Vaccinex with respect to
the transfer of Units.

6

Vaccinex Shares issued in connection with an Exchange shall be issued in
accordance with the registration instructions set forth in the Exchange Notice,
in the absence of which they shall be issued in the name of the applicable
Investor.

7

Notwithstanding anything herein to the contrary, if applicable, no fractional
Vaccinex Shares shall be issuable upon exercise of the Exchange Right or in
connection with an Exchange.  If applicable, the number of Vaccinex Shares to be
issued shall be rounded down to the nearest whole number of Vaccinex Shares.  

8

Prior to the consummation of an applicable Exchange in accordance with this
Agreement, no Investor shall have any rights of a holder of Vaccinex Shares, or
otherwise as a stockholder of Vaccinex, including, without limitation, the right
to vote on any matter presented to the stockholders of Vaccinex or receive any
dividends or distributions on Vaccinex Shares or other shares of Vaccinex
stock.  Following the consummation of an applicable Exchange in accordance with
this Agreement, the Investors shall not have any rights as a holder of Units,
including, without limitation, with respect to the management of LP, any
distribution made to the holders of Units or any other interest in LP.

9

Vaccinex shall reserve and keep available during the term of this Agreement, out
of its authorized and unissued shares of common stock, that number of Vaccinex
Shares that will from time to time be sufficient to permit the exercise in full
of the Exchange Right.  If in connection with the exercise of an Exchange Right,
Vaccinex does not have sufficient authorized and unissued Vaccinex Shares to
permit the exercise in full of the Exchange Right, Vaccinex will promptly take
such actions as are reasonably necessary to authorize additional Vaccinex Shares
to permit the exercise in full of the Exchange Right, subject to applicable laws
and the rights of Vaccinex stockholders.

10

The Parties hereby represent and warrant to each other as follows:

 

(a)

Such Party has the full corporate or limited partnership power and authority, as
applicable, to execute and deliver this Agreement and to carry out the
transactions contemplated hereby;

 

(b)

The execution and delivery of, and performance by such Party under, this
Agreement and the consummation of the transactions contemplated hereby have been
duly authorized by all necessary corporate or limited partnership action, as
applicable, on the part of such Party and LP;

 

(c)

Neither the execution and delivery of this Agreement nor the consummation of the
transactions contemplated hereby will (i) violate any provision of the
organizational documents of such Party, (ii) violate any provision of applicable
law binding on such Party, or (iii) conflict with, result in a breach of, or
constitute a default (or an event which, with notice or lapse of time, or both,
would constitute a default) under any material contract binding on such Party.

3

--------------------------------------------------------------------------------

 

11

LP and VX GP hereby represent and warrant to Vaccinex as follows:

 

(a)

Schedule A to the LPA sets forth the true, correct and complete capitalization
of LP, including all issued and outstanding Units and the holders thereof, and
there are no holders of equity interests in or other securities of LP except for
the Investors (all of whom are set forth on such Schedule A) and the general
partnership interest of VX GP; and

 

(b)

Except for the Units set forth on Schedule A to the LPA, there are no
outstanding units or other partnership interests in LP, or options, warrants,
rights (including conversion or preemptive rights and rights of first refusal or
similar rights) or agreements, orally or in writing, to purchase or acquire from
LP any units or partnership interests, or any securities convertible into or
exchangeable for units or partnership interests of LP.

12

Vaccinex hereby represents and warrants to LP and VX GP as follows:  all
Vaccinex Shares which may be issued upon an Exchange hereunder shall, upon
issuance in accordance with this Agreement, be duly authorized, validly issued,
fully paid and nonassessable, and free of any liens and encumbrances except as
may be provided herein, restrictions under applicable federal and state
securities laws, the certificate of incorporation of Vaccinex, as then in
effect, or the Stockholders Agreements (as defined below) if then in effect, and
for such liens and encumbrances as may be created by an Investor.

13

VX GP and LP hereby covenant and agree that following the date hereof, without
the prior written consent of Vaccinex, LP will not (a) issue any Units or any
other units or other partnership or equity interests, including any securities
convertible for exchangeable for units or other partnership or equity interests
of LP, (b) declare or consummate any split, dividend, combination, subdivision,
recapitalization or the like, affecting the Units or any other unit or
partnership or equity interest in LP, or (c) cause or permit the transfer of any
Units to any person or entity not listed on Schedule A attached hereto;
provided, however, that (1) Vaccinex may not unreasonably withhold its consent
from any proposed transfer of Units to any person or entity which is not an
Investor as of the date hereof (as reflected on Schedule A to the LPA as of the
date hereof), and (2) any holder of Units may, without the prior written consent
of Vaccinex, transfer Units for bona fide estate planning purposes, either
during or after such holder’s lifetime or upon death by will or intestacy, to
his or her spouse, child (natural or adopted), or any other direct lineal
descendant of such holder (or of his or her spouse) (all of the foregoing
collectively referred to as “Family Members”), or any custodian or trustee of
any trust, partnership or limited liability company for the benefit of, or the
ownership interests of which are owned wholly by, such holder or any such family
members; provided, that (i) such holder shall deliver prior written notice to
Vaccinex of such transfer, (ii) such Units and such transferee(s) shall remain
subject to the terms of this Agreement; and (iii) such transfer shall be
permitted by applicable law.

14

The obligations of Vaccinex to issue Vaccinex Shares and the rights of any
holder of Units to receive Vaccinex Shares hereunder in connection with an
Exchange are expressly subject to the execution and delivery by any recipient of
Vaccinex Shares (including Investors, as applicable) of joinders or counter-part
signature pages to all stockholders agreements binding on holders of Vaccinex
Shares and such other documents or instruments as may be reasonably requested by
Vaccinex, which may include transfer instruments with respect to the Units,
transfer restrictions applicable to other holders of Vaccinex Shares,
representations and warranties of such recipient regarding their ownership of
the Units and/or the Vaccinex Shares or as may be necessary or advisable under
United States federal and state securities laws (the “Stockholders Agreements”).

15

This Agreement shall be effective as of the date first written above upon the
execution and delivery hereof by each Party hereto.

16

This Agreement may be amended by mutual written agreement of Vaccinex and FCMI.

4

--------------------------------------------------------------------------------

 

17

This Agreement may be terminated by mutual written agreement of Vaccinex and
FCMI, and shall automatically terminate upon (a) the consummation of the
Exchange with respect to all Units or (b) upon FCMI’s prior written consent
(which consent shall not be unreasonably withheld, conditioned or delayed), a
merger or consolidation of LP with or into Vaccinex or any of its direct or
indirect subsidiaries or controlled affiliates.

18

Any notice, consent, waiver or other communication given under this Agreement
must be in writing and may be given by delivering it or sending it by confirmed
email addressed:

 

(a)

to Vaccinex:

Attention:  Maurice Zauderer
Email:  

with a copy (which shall not constitute notice) to:

Attention: Asher M. Rubin
Email:  

 

(b)

to LP:

Attention:  Richard Sutin
Email:  

with a copy (which shall not constitute notice) to:

Attention: Asher M. Rubin
Email:  

 

(c)

to FCMI:

Attention:  Dan Scheiner
Email:  

Any such communication is deemed to have been delivered on the date of confirmed
transmission, unless that day is not a business day in Canada or in the United
States or if such confirmed transmission is not received during normal business
hours of the recipient, in which event it will be deemed delivered on the next
following business day.  Any Party may change its email address for service by
notice given in accordance with the foregoing and any subsequent notice must be
sent to such Party at its changed email address.

19

None of the Parties shall sell, transfer or assign (including by operation of
law) its interest in this Agreement without (a) providing reasonable prior
written notice to the other Parties, and (b) subject to Section 13, obtaining
the prior written consent of Vaccinex.  Any transfer or assignment not permitted
under this section shall be null and void and of no effect whatsoever.

20

The provisions hereof shall inure to the benefit of the Parties and their
respective successors and permitted assigns.

21

Nothing in this Agreement, express or implied, is intended to confer upon any
person other than the Parties hereto or their respective successors and
permitted assigns and the Investors any rights, remedies, obligations, or
liabilities under or by reason of this Agreement.

5

--------------------------------------------------------------------------------

 

22

Without limiting anything else contained herein, the Parties shall do or cause
to be done all such reasonable acts and things as may be necessary, proper, or
advisable, consistent with all applicable laws, to consummate and make effective
the transactions contemplated hereby on the terms and subject to the conditions
contained herein.  Without limiting the foregoing, each Party shall use its
commercially reasonable efforts, and the other Parties shall cooperate with such
efforts, to (a) execute and deliver, or cause to be executed and delivered, such
further documents and instruments, including tax certifications and documents,
in each case as may be necessary or proper in the reasonable judgment of
Vaccinex, to carry out the provisions and purposes of this Agreement and to
comply with applicable legal requirements and (b) obtain any consents, approvals
or authorization, or effect the notification of or filing with, each person,
whether private or governmental, whose consent or approval is required in order
to permit the consummation of the transactions contemplated hereby on the terms
and subject to the conditions contained herein.

23

The construction and performance of this Agreement shall be governed by the laws
of the State of Delaware.  

24

This Agreement may be executed in one or more counterparts, each of which will
be deemed an original and all of which together will constitute one and the same
instrument.  This Agreement may be executed through delivery of duly executed
signature pages by facsimile or electronic mail.

[signature pages follow]

 

6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF the Parties have executed this VX3 Exchange Agreement as of
the date first above written.

 

VX 3 Inc.

 

 

 

 

 

 

By:  

 

/s/ Richard Sutin

 

 

 

Name:  

 

Richard Sutin

 

 

 

Title:  

 

President

 

[Signature Page to VX3 Exchange Agreement]

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF the Parties have executed this VX3 Exchange Agreement as of
the date first above written.

 

VX3 (DE) LP

 

 

 

By: VX 3 Inc., its general partner

 

 

 

 

By:  

 

/s/ Richard Sutin

 

 

 

Name:  

 

Richard Sutin

 

 

 

Title:  

 

President

 

[Signature Page to VX3 Exchange Agreement]

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF the Parties have executed this VX3 Exchange Agreement as of
the date first above written.

 

VACCINEX, INC.

 

 

 

 

By:  

 

/s/ Scott E. Royer

 

 

 

Name:  

 

Scott E. Royer

 

 

 

Title:  

 

Chief Financial Officer

 

[Signature Page to VX3 Exchange Agreement]

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF the Parties have executed this VX3 Exchange Agreement as of
the date first above written.

 

FCMI PARENT CO.

 

 

 

 

By:  

 

/s/ Dan Scheiner

 

 

 

Name:  

 

Dan Scheiner

 

 

 

Title:  

 

Vice President

 

[Signature Page to VX3 Exchange Agreement]

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF the Parties have executed this VX3 Exchange Agreement as of
the date first above written.

 

 

 

 

 

 

 

By:  

 

/s/ Benjamin Zarnett

 

 

 

Name:  

 

Benjamin Zarnett

 

 

 

Title:  

 

 

 

[Signature Page to VX3 Exchange Agreement]

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF the Parties have executed this VX3 Exchange Agreement as of
the date first above written.

 

Gee Eff Services Limited

 

 

 

 

 

By:  

 

/s/ Jack Frieberg

 

 

 

Name:  

 

Jack Frieberg

 

 

 

Title:  

 

 

 

[Signature Page to VX3 Exchange Agreement]

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF the Parties have executed this VX3 Exchange Agreement as of
the date first above written.

 

 

 

 

 

 

 

By:  

 

/s/ Joseph Rutman

 

 

 

Name:  

 

Joseph Rutman

 

 

 

Title:  

 

 

 

[Signature Page to VX3 Exchange Agreement]

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF the Parties have executed this VX3 Exchange Agreement as of
the date first above written.

 

Joseph Rutman, as bare trustee for:

Jonathan Rutman

Shawna Rutman Iankelevic

Gerald Rutman

Joseph Rutman

Laila Rutman Alter

Reena Rutman Lauterpacht

 

 

 

 

 

By:  

 

/s/ Joseph Rutman

 

 

 

Name:  

 

Joseph Rutman

 

 

 

Title:  

 

Trustee

 

[Signature Page to VX3 Exchange Agreement]

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF the Parties have executed this VX3 Exchange Agreement as of
the date first above written.

 

 

 

 

 

 

By:  

 

/s/ Lawrence Chernin

 

 

 

Name:  

 

Lawrence Chernin

 

 

 

Title:  

 

 

 

[Signature Page to VX3 Exchange Agreement]

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF the Parties have executed this VX3 Exchange Agreement as of
the date first above written.

 

 

 

 

 

 

 

By:  

 

/s/ Stephen Halperin

 

 

 

Name:  

 

Stephen Halperin

 

 

 

Title:  

 

 

 

[Signature Page to VX3 Exchange Agreement]

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF the Parties have executed this VX3 Exchange Agreement as of
the date first above written.

 

 

 

 

 

 

 

By:  

 

/s/ Richard Sutin

 

 

 

Name:  

 

Richard Sutin

 

 

 

Title:  

 

 

 

 

[Signature Page to VX3 Exchange Agreement]

--------------------------------------------------------------------------------

 

SCHEDULE A

INVESTORS

Partner Name and Address

VX GP

Units

Units

Voting

Interest

Initial Capital

Contribution

Total Capital

Contributions

Vaccinex Shares

(Post-Exchange)

VX3 Inc.

Attn: Richard S. Sutin

Email:  

1

0

0%

$1

$1

0

SUBTOTAL

1

0

0%

$1

$1

0

FCMI Parent Co.

Attn: Dan Scheiner

Email:  

0

21,475,000

89.479%

$11,475,000

$21,475,0001

1,180,051

Richard Sutin

Norton Rose Fulbright Canada LLP

Email:  

0

75,000

0.313%

$75,000

$75,000

4,121

Benjamin Zarnett

Goodmans LLP

Email:  

0

25,000

0.104%

$25,000

$25,000

1,373

Joseph Rutman, as bare trustee for:

Jonathan Rutman

Shawna Rutman Iankelevic

Gerald Rutman

Joseph Rutman

Laila Rutman Alter

Reena Rutman Lauterpacht,

in equal shares

Email:

0

300,000

1.250%

$300,000

$300,000

16,485

Stephen Halperin

Goodmans LLP

Email:  

0

25,000

0.104%

$25,000

$25,000

1,373

Lawrence Chernin

Goodmans LLP

Email:  

0

25,000

0.104%

$25,000

$25,000

1,373

Gee Eff Services Limited

Email:

0

75,000

0.313%

$75,000

$75,000

4,121

 

1 

FCMI Parent Co. made Capital Contributions to the LP in the amounts of
US$8,000,000 and US$2,000,000 on or about February 28, 2018 and May 15, 2018,
respectively.

2 

Joseph Rutman, Trustee, made a Capital Contribution to the LP in the amount of
US$2,000,000 on or about June 12, 2018.

 

 

--------------------------------------------------------------------------------

 

Partner Name and Address

VX GP

Units

Units

Voting

Interest

Initial Capital

Contribution

Total Capital

Contributions

Vaccinex Shares

(Post-Exchange)

Joseph Rutman, Trustee2

Email:

0

2,000,000

8.333%

$0

$2,000,000

109,900

SUBTOTAL

0

24,000,000

100%

$12,000,000

$24,000,000

1,318,797

TOTAL

1

24,000,000

100%

$12,000,001

$24,000,001

1,318,797

 

 

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE B

EXCHANGE NOTICE

Vaccinex, Inc.

1895 Mt. Hope Avenue

Rochester, NY 14620

 

1.The undersigned hereby irrevocably elects to exercise its Exchange Right in
respect of all but not less than all of its Units.

2.Please issue a certificate or certificates representing the Vaccinex Shares
issuable upon the exchange of such Units in the name of the undersigned or in
such other name as is specified below:

 

 

 

 

(please print name and address above)

3.The undersigned represents it is acquiring the Vaccinex Shares solely for its
own account and not as a nominee for any other party and not with a view toward
the resale or distribution thereof except in compliance with applicable
securities laws.

4.Capitalized terms used but not defined herein shall have the meanings ascribed
to such terms in the VX3 Exchange Agreement, dated August 13, 2018, among VX 3
Inc., VX3 (DE) LP, Vaccinex, Inc., FCMI Parent Co. and certain investors listed
on Schedule A attached thereto to whom VX3 (DE) LP issued units of limited
partnership interest.

 

 

 

 

 

 

 

[INVESTOR’S NAME]

 

 

 

Date:

 

 

 

 

 